Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300 egress seal fitting (see paragraph 0036).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driver in claims 1-6, 10-15 and 19-20.
“Driver” is a generic placeholder for means; driver is followed by the functional language “configured to couple to the housing and define a cavity within the housing” and does not recite any structure to achieve the recited function; and finally “driver” is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 define “a cavity” in lines 3 and 11, respectively.  Claims 10 and 19 depend from claims 1 and 11, respectively, and further define “a first driver cavity and a second driver cavity.”  It is unclear if the cavities of the dependent claims are the same or different than the cavity of the independent claims. For the purposes of examination, the examiner is interpreting one of the first and second cavities of the dependent claim to be the previously claimed cavity of the independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2,788,992 (de Vienne et al. hereinafter).
 	For claim 1, de Vienne et al. teach in at least FIG. 6 an apparatus comprising: a housing 1a; a driver 5 configured to couple to the housing 1a and define a cavity within the housing; and a seal member 9 configured to be disposed within the cavity of the housing, wherein the driver 5 is configured to pass a penetrating member 10 through the housing and apply pressure to the seal member 9.
	For claim 2, de Vienne et al. further teach the housing 1a comprises an annular cylindrical structure extending between a flanged portion and a base portion.  See FIG. 6.  
	For claim 6, de Vienne et al. further teach the driver 5 is configured to apply an axial pressure to the seal member 9 and expand the seal member 9 radially between the housing 1a and the penetrating member 10.  
	For claim 7, de Vienne et al. further teach the driver 5 comprises an annular cylindrical drive portion and a head.  See FIG. 6.
	For claim 8, de Vienne et al. further teach the drive portion comprises an externally threaded surface 6.

	For claim 20, de Vienne et al. teach a process of sealing, the process comprising: disposing a housing 1a abut a penetrating member 10 passing through the bulkhead penetration (see FIG. 6); coupling the housing 1a to the pressure bulkhead penetration (see threads 2a); disposing a seal member 9 within a cavity of the housing 1a; disposing a driver 5 about the penetrating member 10 and coupling the driver 5 to the housing (see threads 6, 2’); and applying pressure to the seal member 9 by way of the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Vienne et al. as applied to claim 2 above, and further in view of United States Patent No. 2,431,154 (Wikstrom hereinafter).
For claim 3, de Vienne et al. fail to show the housing having a first housing half and a second housing half.
Wikstrom show an apparatus for securing a cable 10 passing through a bulkhead 12, wherein a packing P is compressed between a housing member 13 and a driver 28.  The housing member 13 is split in two halves for the purpose of fitting the housing 13 around the cable 10.  Note the housing 13 has an internally threaded surface 14 and an exterior threaded surface 15 for the purpose of accommodating the driver s externally threaded surface 30 and the bulkhead’s opening, respectively.
Because the prior art of de Vienne et al. already teaches the use of a housing 1a threaded into an opening for accommodating a passing cable 10, and Wikstrom similarly accommodates a cable but additionally uses a split configuration for the housing as explained above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the de Vienne et al. housing 1a to be split, as taught in Wikstrom for the purpose of placing the housing around an existing cable penetrating through a bulkhead opening.
For claim 4 de Vienne et al. already shows the housing 1a having externally threaded and internally threaded surfaces in the at least FIG. 6 species.   
	For claim 5, de Vienne et al. already show the internally threaded surface of the housing extending only partially over the internal diameter of the annular cylindrical structure, thereby defining a driver stop. See FIG. 6.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over de Vienne et al. as applied to claim 8 above, and further in view of United States Patent No. 3,734,547.
	For claim 9, de Vienne et al. fails to show the driver comprising a first driver half and a second driver half.

	Because de Vienne et al. already teach a driver 5 with external threads being used to compress a seal 9 around a cable or the like, and United States Patent No. 3,734,547 teaches the use of a split driver C for being placed around a pipe or the like and threaded such to exert a pressure on a seal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver 5 of de Vienne et al. based on the teachings of United States Patent No. 3,734,547 so that the driver 5 is split in two halves, for the purpose of easily fitting the driver around the cable or the like.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,788,992 (de Vienne et al. hereinafter) as applied to claim 1 above, and further in view of United States Patent No. 7,880,090 (Gai et al. hereinafter).
For claim 10, de Vienne et al. fail to show the housing comprises an elongate base portion including a first driver cavity and a second driver cavity.
Gai et al. teach in FIG. 1 an egress seal fitting for a bulkhead 1 penetration 101, comprising: an elongate housing 3 having two cavities 303, 303’ (FIG. 3) for accepting two cables 2, 2’.
Because de Vienne et al. teach a cable penetrating through an opening, and Gai et al. show a scenario where two cables penetrate through two openings, the openings defined in an elongate housing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the de Vienne et al. housing such that it is comprised of an elongate housing with two openings, for the purpose of forming an opening for passing two cables therethrough.  

Claims 11-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0178185 A1 (Warren et al. hereinafter) in view of United States Patent No. 2,788,992 (de Vienne et al. hereinafter) as applied to claims 1-2 and 7-8 respectively above.
	Warren et al. show a gas turbine engine having the conventional component s of a compressor, combustor and turbine (refer to at least FIG. 1), as well as a pressure bulkhead 12 diving a first pressure compartment 18 from a second pressure compartment 20, where a pressure differential exists between the first pressure compartment 18 and the second pressure compartment 20; an egress seal fitting 46 (FIG. 8) coupled to a penetration 16 of the pressure bulkhead 12, the egress seal fitting comprising: a housing 56; a driver 58 coupled to the housing and defining a cavity within the housing (see FIG. 8).
	Warren et al. discusses a seal or potting material, but such sealing material may not be positioned between the driver and the housing, as claimed.
For claim 11, de Vienne et al. teach in at least FIG. 6 an apparatus comprising: a housing 1a; a driver 5 configured to couple to the housing 1a and define a cavity within the housing; and a seal member 9 configured to be disposed within the cavity of the housing, wherein the driver 5 is configured to pass a penetrating member 10 through the housing and apply pressure to the seal member 9.
	For claim 12, de Vienne et al. further teach the housing 1a comprises an annular cylindrical structure extending between a flanged portion and a base portion.  See FIG. 6.  
	For claim 16, de Vienne et al. further teach the driver 5 comprises an annular cylindrical drive portion and a head.  See FIG. 6.
	For claim 17, de Vienne et al. further teach the drive portion comprises an externally threaded surface 6.
.  

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0178185 A1 (Warren et al. hereinafter) in view of United States Patent No. 2,788,992 (de Vienne et al. hereinafter) as applied to claim 12 above, and further in view of United States Patent No. 2,431,154 (Wikstrom hereinafter).
For claim 13, de Vienne et al. fail to show the housing having a first housing half and a second housing half.
Wikstrom show an apparatus for securing a cable 10 passing through a bulkhead 12, wherein a packing P is compressed between a housing member 13 and a driver 28.  The housing member 13 is split in two halves for the purpose of fitting the housing 13 around the cable 10.  Note the housing 13 has an internally threaded surface 14 and an exterior threaded surface 15 for the purpose of accommodating the driver s externally threaded surface 30 and the bulkhead’s opening, respectively.
Because the prior art of de Vienne et al. already teaches the use of a housing 1a threaded into an opening for accommodating a passing cable 10, and Wikstrom similarly accommodates a cable but additionally uses a split configuration for the housing as explained above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the de Vienne et al. housing 1a to be split, as taught in Wikstrom for the purpose of placing the housing around an existing cable penetrating through a bulkhead opening.

	For claim 15, de Vienne et al. already show the internally threaded surface of the housing extending only partially over the internal diameter of the annular cylindrical structure, thereby defining a driver stop. See FIG. 6.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0178185 A1 (Warren et al. hereinafter) in view of United States Patent No. 2,788,992 (de Vienne et al. hereinafter) as applied to claim 17 above, and further in view of United States Patent No. 3,734,547.
	For claim 18, de Vienne et al. fails to show the driver comprising a first driver half and a second driver half.
	United States Patent No. 3,734,547 teaches in FIG. 1-3 a driver C made from two halves (see at least column 3, lines 49-58) and threaded into a housing to compresses the packing 13.  The split driver C is used for the purpose of easily being placed around the pipe to be sealed.
	Because de Vienne et al. already teach a driver 5 with external threads being used to compress a seal 9 around a cable or the like, and United States Patent No. 3,734,547 teaches the use of a split driver C for being placed around a pipe or the like and threaded such to exert a pressure on a seal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the driver 5 of de Vienne et al. based on the teachings of United States Patent No. 3,734,547 so that the driver 5 is split in two halves, for the purpose of easily fitting the driver around the cable or the like.  

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2014/0178185 A1 (Warren et al. hereinafter) in view of United States Patent No. 2,788,992 (de Vienne et al. hereinafter) as applied to claim 11 above, and further in view of United States Patent No. 7,880,090 (Gai et al. hereinafter).
For claim 19, de Vienne et al. fail to show the housing comprises an elongate base portion including a first driver cavity and a second driver cavity.
Gai et al. teach in FIG. 1 an egress seal fitting for a bulkhead 1 penetration 101, comprising: an elongate housing 3 having two cavities 303, 303’ (FIG. 3) for accepting two cables 2, 2’.
Because de Vienne et al. teach a cable penetrating through an opening, and Gai et al. show a scenario where two cables penetrate through two openings, the openings defined in an elongate housing, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the de Vienne et al. housing such that it is comprised of an elongate housing with two openings, for the purpose of forming an opening for passing two cables therethrough.  
Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745